DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/26/2021 has been entered.
Status of the Claims
Claims 1-2, 9, 11, 13, 18-24 are currently pending.
Claims 1-2, 9, 11, 13, 18-24 are examined herein.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 9, 11, 13, 18-24 remain rejected under 35 U.S.C. 103(a) as being unpatentable over Creelman et al. (US 20080010703 A1) in view of Fageria et al.  Raun et al. (Agronomy journal 91.3 (1999): 357-363).
This rejection is modified from the rejection as set forth in the prior office action in view of Applicant’s amendments of the claims.
Applicant claims a method for increasing yield in a soybean plant, the method comprising the steps of introducing into a soybean plant at least one recombinant polynucleotide comprising at least one nucleotide sequence that encodes a polypeptide, operably linked to a heterologous promoter to produce a transgenic plant, wherein the nucleotide encodes a polypeptide with at least 95% identity to SEQ ID NO:532 (elected herein), wherein the polypeptide comprises a B-box type zinc finger domain and selecting the transgenic plant for having increased bushels per acre in comparison to a control plant as a result of the overexpression (Claim 1), the method of Claim 1 wherein the promoter is a constitutive, inducible, tissue-specific, tissue-enhanced, light-regulated, stress-inducible, diurnally-regulated, chemically-inducible, or cell-specific promoter (Claim 9), the method of Claim 1, the method steps further comprising: crossing the transgenic soybean plant with itself, a second plant from the same line as the target plant, a non-transgenic plant, a wild-type plant, or a transgenic plant from a different line of plants, to produce a transgenic seed (Claim 11).  
Applicant further claims a transgenic soybean  plant produced by the method of Claim 1, wherein the transgenic soybean plant comprises the at least one recombinant polynucleotide (Claim 13), and a seed producing the transgenic soybean plant of Claim 13 (Claim 20), a method for producing a transgenic soybean seed, the method 
Applicant further claims a tissue culture produced from protoplasts or cells from the transgenic soybean plant of claim 13, wherein said cells or protoplasts are produced from a plant part selected from the group consisting of leaf, pollen, ovule, embryo, cotyledon, hypocotyl, meristematic cell, root, root tip, pistil, anther, flower, seed, shoot, stem, pod and petiole (Claim 18), and a regenerated soybean plant regenerated from the tissue culture of Claim 18 (Claim 19).
Applicant further claims a transgenic soybean seed from the transgenic soybean plant produced by the method of Claim 1, wherein the transgenic soybean seed comprises the recombinant polynucleotide. (Claim 22) and a transgenic progeny soybean plant, or a part thereof, produced by growing the seed of Claim 22 (Claim 23), the transgenic progeny soybean plant of Claim 23, wherein the transgenic progeny plant comprises the recombinant polynucleotide and has increased yield as compared to a control plant (Claim 24).
Creelman et al. teaches a method of transforming a dicot Arabidopsis thaliana plant with a recombinant polynucleotide encoding a polypeptide with the sequence of Creelman et al. SEQ ID NO:4, wherein the polynucleotide is operably linked to a constitutive 35S promoter, resulting in overexpression of the polypeptide.  Creelman et al. also teaches that the plants were allowed to self-cross to produce transgenic T1 and T2 generation seeds and progeny that contained the recombinant polynucleotide, which were then subjected to various analyses. (¶ 0165 – 0175).  The presence of the recombinant nucleic acid in the T2 generation indicates that the transformation was 
Creelman et al. also teaches that the polypeptide of SEQ ID NO:4 is from soybean and is a closely-related homologue of G1988 from maize.  (¶ 0168).  Creelman et al. also teaches that soybean plants transformed to constitutively express the G1988 gene from maize showed increased yield (an average of 6.7%) and increased tolerance to drought stress.  (¶ 0037-0038, 0110,0260, Figures 6-7). Creelman et al. also teaches that soybean plants constitutively expressing the Arabidopsis thaliana homologue of G1988 also exhibited increased yield in field trials.  (¶ 0269-0277).  Creelman et al. also teaches that the homologs appear to generally decrease plant sensitivity to light and that this may be a mechanism by which overexpressing G1988 homologs increases yield.  (¶ 0287-0288). Creelman et al. teaches that yield in transgenic soybean plants was recorded as bushels per acre.  (¶ 0270).  

US-11-821-448-4
; Sequence 4, Application US/11821448
; Publication No. US20080010703A1
; GENERAL INFORMATION:
;  APPLICANT: Creelman, Robert
;  APPLICANT:  Gutterson, Neal I.
;  APPLICANT:  Ratcliffe, Oliver
;  APPLICANT:  Reuber, T. Lynne
;  APPLICANT:  Cerny, R. Eric
;  APPLICANT:  Duff, Kimberly Faye Zobrist
;  APPLICANT:  Kjemtrup-Lovelace, Susanne
;  APPLICANT:  Meister, Robert
;  APPLICANT:  Petracek, Marie
;  APPLICANT:  Ruff, Thomas
;  TITLE OF INVENTION: Improved Yield and Stress Tolerance in Transgenic Plants
;  FILE REFERENCE: 020721-000910US
;  CURRENT APPLICATION NUMBER: US/11/821,448
;  CURRENT FILING DATE:  2007-06-22
;  PRIOR APPLICATION NUMBER: US 60/411,837
;  PRIOR FILING DATE: 2002-09-18
;  PRIOR APPLICATION NUMBER: US 60/434,166
;  PRIOR FILING DATE: 2002-12-17
;  PRIOR APPLICATION NUMBER: US 60/465,809
;  PRIOR FILING DATE: 2003-04-24
;  PRIOR APPLICATION NUMBER: US 10/666,642
;  PRIOR FILING DATE: 2003-09-18
;  PRIOR APPLICATION NUMBER: US 60/817,886
;  PRIOR FILING DATE: 2006-06-29
;  PRIOR APPLICATION NUMBER: US 11/642,814
;  PRIOR FILING DATE: 2006-12-20
;  NUMBER OF SEQ ID NOS: 71
;  SOFTWARE: PatentIn version 3.2
; SEQ ID NO 4
;   LENGTH: 243
;   TYPE: PRT
;   ORGANISM: Glycine max
;   FEATURE: 
;   OTHER INFORMATION: G4004 polypeptide
US-11-821-448-4

  Query Match             100.0%;  Score 1268;  DB 6;  Length 243;
  Best Local Similarity   100.0%;  
  Matches  243;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MKPKTCELCHQLASLYCPSDSAFLCFHCDAAVHAANFLVARHLRRLLCSKCNRFAAIHIS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MKPKTCELCHQLASLYCPSDSAFLCFHCDAAVHAANFLVARHLRRLLCSKCNRFAAIHIS 60

Qy         61 GAISRHLSSTCTSCSLEIPSADSDSLPSSSTCVSSSESCSTNQIKAEKKRRRRRRSFSSS 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 GAISRHLSSTCTSCSLEIPSADSDSLPSSSTCVSSSESCSTNQIKAEKKRRRRRRSFSSS 120

Qy        121 SVTDDASPAAKKRRRNGGSVAEVFEKWSREIGLGLGVNGNRVASNALSVCLGKWRSLPFR 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 SVTDDASPAAKKRRRNGGSVAEVFEKWSREIGLGLGVNGNRVASNALSVCLGKWRSLPFR 180

Qy        181 VAAATSFWLGLRFCGDRGLATCQNLARLEAISGVPAKLILGAHANLARVFTHRRELQEGW 240

Db        181 VAAATSFWLGLRFCGDRGLATCQNLARLEAISGVPAKLILGAHANLARVFTHRRELQEGW 240

Qy        241 GES 243
              |||
Db        241 GES 243
However, Creelman et al. does not teach that the transgenic plants were selected for at least 4.1% increased yield or that the maize plants transformed with the recombinant polynucleotide encoding Creelman et al. SEQ ID NO:4 were cultured as a cell culture that was then regenerated into a transgenic plant.  
Fageria et al. teaches that experimental results from field tests with rice and faba bean showed a positive correlation between nitrogen use efficiency – reasonably correlating to increased tolerance to low nitrogen conditions - and yield.  (p. 124 ¶ 1).  Raun et al. teaches that high nitrogen use efficiency positively correlated with increased yields in rice and wheat. (p. 359 left col. ¶ 2-5).  
It would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to modify the method of Creelman et al. such that the transgenic plants expressing Creelman et al. SEQ ID NO:4 are soybean plants.  One having ordinary skill in the art would have been motivated to do this because Creelman et al. teaches that the polypeptide of SEQ ID NO:4 is a transcription factor derived from soybean and as such the polypeptide would be reasonably expected to be most highly optimized among G1988 homologs to recognize endogenous target sequences in the soybean genome.  Further, Creelman et al. teaches that soybean plants overexpressing G1988 homologs exhibited increased yield and as such soybean would be a prima facie obvious candidate for expression of the gene.  
It would have been further prima facie obvious to a person of ordinary skill in the art at the time the invention was made to modify the method of Creelman et al. such prima facie obvious to select for plants with an increase of yield over 4.1%.  Further, as previously stated, Creelman et al. teaches that Arabidopsis plants overexpressing SEQ ID NO:4 had increased tolerance to low nitrogen conditions, which reasonably correlates to increased nitrogen use efficiency and Fageria et al. and Raun et al. teach that in a variety of plants increased nitrogen use efficiency positively correlates to increased yield.  As such one of ordinary skill in the art would be further motivated to select for this valuable trait in the plants rendered obvious by the teachings of Creelman et al.  
It would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to modify the method of Creelman et al. such that embryonic tissues from the transgenic plants were cultured as a cell culture are then regenerated into a transgenic plant. One having ordinary skill in the art would have been motivated to do this because Creelman et al. teaches the cell-culture regeneration method as a way to produce transgenic maize plants, rendering the method obvious and available to one of ordinary skill in the art and a second round of selection and regeneration is routine in plants regenerated from transformed callus, which is often comprised of a mix of transformed and non-transformed cell types, to ensure that all of the cells of the plant are transformed.  

Response to Remarks
Applicant argues that the rejection under 35 USC 103 should be withdrawn because Creelman does not teach selection for plants with increased yield and this deficiency is not cured by the teachings of Fageria.  Applicant notes the teaching of Fageria et al. that “diminishing returns appear in the conversion of N to grain as yields approach yield potential ceilings” and argues that even if Fageria teaches a correlation between increased NUE and yield, there is no teaching or suggestion to select for plants exhibiting increased yield at 4.1% bushels per acre.  Applicant similarly argues that the teachings of Raun, which correlate increases NUE with increased yield, but that there is no teaching or suggestion to select for plants exhibiting increased yield at 4.1% bushels per acre (Remarks p. 6).  
This is not found persuasive.  Applicant ignores the primary teachings of Creelman et al. that provide ample motivation to modify the explicitly taught methods of Creelman et al. to arrive at Applicant’s invention.  Specifically, Creelman et al. teaches that soybean plants transformed to constitutively express the G1988 gene (identified as a closely-related homolog of SEQ ID NO:4) from maize showed increased yield (an average of 6.7%) and increased tolerance to drought stress and Creelman et al. also teaches that soybean plants constitutively expressing the Arabidopsis thaliana 
Applicant further argues that the teachings do not qualify soybean plants expressing Creelamn SEQ ID NO:4 as inherently having an increase of 4.1% yield in bushels per acre.  Applicant again cites the statement from Fageria that “diminishing returns appear in the conversion of N to grain as yields approach yield potential ceilings” and in view of this teaching, Applicant argues that a 4.1% increase in yield cannot be viewed as inherent o the invention. (Remarks p. 6-7).  
This is not found persuasive.  Again, Applicant ignores the primary motivation to modify the claimed invention of Creelman to arrive at Applicant’s invention – namely the explicit teachings of Creeleman showing increased yield when expressing homologs in soybean - which is discussed previously in these Responses and in the instant rejection.  Insofar as Fageria et al teaches that increased NUE results in diminishing returns as yields approach potential ceilings, there is nothing in the instant claims that requires that the soybean plants are elite cultivars that produce at or near yield ceilings or that the plants are cultivated in conditions conducive to such maximal yields.  As such the teachings are not deemed relevant to the issue of inherency.  Further, it is not clear why the issue of inherency is relevant to a step of selecting for transgenic plants 
Applicant argues that the increase in 4.1% yield as recited by the claims was unexpected and unknown and therefore cannot be merely implied by the prior art and cites Par Pharm., Inc. v. TWI Pharm., Inc., 773 F.3d 1186, 1195 (Fed. Cir. 2014) for the holding that inherency of an advantage and its obviousness are entirely different questions and that obviousness cannot be predicated on what is unknown.  Applicant urges that the limitation of “at least 4.1% increased bushel per acre yield” cannot be based on a generic correlation between increased NUE and yield.
This is not found persuasive.  Again, Applicant ignores the primary motivation to modify the claimed invention of Creelman to arrive at Applicant’s invention – namely the explicit teachings of Creeleman.  Those teachings do not rely upon any generic correlation between NUE and yield to motivate one of ordinary skill in the art to select for plants with an increase of at least 4.1% bushels/acre yield.  In view of the explicit teachings of Creelman et al., the holding of Par Pharm are not apposite to the instant rejection.

This is not found persuasive.  As set forth previously herein, Applicant claims a step of selecting for an increase of at least 4.1% yield, which is the kind of outcome that the cited reference explicitly teaches one of ordinary skill in the art would select for.  Creelman et al. provides ample motivation to select for plants with at least 4.1% increased yield for the reasons set forth previously herein.  The method claimed by Applicant, requiring a selection step, implicitly recognizes that the process of producing transgenic plants always produces a range of phenotypes.  
Applicant further cites to the non-precedential holding in the board decision of Ex parte Christensen.  The Board in that case held that under circumstances where the prior art taught or disclosed no relationship between expression of a transgene and a specific phenotype (cold tolerance) and where the phenotype appeared in only a fraction of transformed plants and was revealed only through specific assays selecting for the phenotype, that the claimed invention was not anticipated or obvious on the basis of inherency.  (Remarks p. 9).
This is not found persuasive.  Setting aside the potential significant enablement and written description issues inherent to such a holding, the instant fact pattern differs in the crucial element of the teachings of the prior art, rending the holding inapposite to Ex parte Christensen, the instant claims only require selection for the reasonably expected trait.
Applicant further argues that the G1988 polypeptide of Creelman et al. (Creelman SEQ ID NO:1 and 2) is a “very different “ polypeptide from Creelman et al. SEQ ID NO:4.  Applicant shows an alignment with only 33.3% sequence identity between the two polypeptides.  Applicant argues that one of ordinary skill in the art would not have had an expectation that the polypeptides would have the same function and as such would have not had a reasonable expectation that expressing Creelman et al. SEQ ID NO:4 would produce an increase in yields of at least 4.1%.  (Remarks p 10-11).  
This is not found persuasive.  Applicant’s sequence analysis, second-guessing Creelman, is not found to sufficiently support the position that one of ordinary skill in the art would not have recognized that the G1988 polypeptide of Creelman et al. has the same function as the polypeptide of the instant SEQ ID NO:532.  Creelman et al. explicitly teaches that the exact sequence of the instant SEQ ID NO:532 “was identified as a closely-related homolog of G1988 based on phylogenetic analysis”.  It is apparent from the explicit teachings of Creelman et al. that those of ordinary skill in the art concluded, with full knowledge of the sequence identity of the polypeptides, that the two sequences were closely related homologs.  Accordingly, one of ordinary skill in the art 
Applicant further argues that the claims are non-obvious because Applicant has demonstrated unexpected and unobvious results. Specifically, Applicant argues that overexpression of GmBBX52 (identical to Creelman et al. SEQ ID NO:4) increased yield by 4.1% and 6.7% over controls.  (Remarks p. 12).  
This is not found persuasive.  Pursuant to MPEP 716.02(b), the evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (Mere conclusions in appellants’ brief that the claimed polymer had an unexpectedly increased impact strength "are not entitled to the weight of conclusions accompanying the evidence, either in the specification or in a declaration."); Ex parte C, 27 USPQ2d 1492 (Bd. Pat. App. & Inter. 1992) (Applicant alleged unexpected results with regard to the claimed soybean plant, however there was no basis for judging the practical significance of data with regard to maturity date, flowering date, flower color, or height of the plant.).  Further, even if Applicant can make such a showing, MPEP 716.02(c) provides that where the In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977).  Finally, MPEP 716.02(d) provides that whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). 
The increase in yield as reported by Applicant is not deemed to constitute an unexpected and unobvious results in view of the teachings of the prior art.  Creelman et al. teaches that soybean plants overexpressing a closely related homolog of Creelman et al. SEQ ID NO:4 in soybean caused an increase in yield of 6.7% compared to controls – which is exactly what Applicant reported .  (¶ 0037).  Instead of being unexpected, the results obtained by Applicant are essentially exactly what one of ordinary skill in the art would have predicted in view of the teachings of the prior art.  
Claim 2 remains rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Creelman et al. (US 20080010703 A1) and Fageria et al. (Advances in agronomy 88 (2005): 97-185) and Raun et al. (Agronomy journal 91.3 (1999): 357-363) as applied to claims 1, 9, 11, 13, 18-24 above, and further in view of Aoyama et al. The Plant Journal 11.3 (1997): 605-612.

The teachings of Creelman et al. and Fageria et al. and Raun et al. are discussed in detail previously herein.  Creelman et al. also teaches an expression vector containing the recombinant polynucleotide operably linked to a promoter of a type selected from a list that includes a tissue-specific promoter wherein the promoter is of a type selected from a list that includes tissue-specific promoters (Claims 1, 4 and 5) and that such promoters can be used instead of the 35S constitutive promoter that was used in the embodiments taught by Creelman et al. (¶ 0165).
The cited references do not teach that the transgenic plant comprises a second polynucleotide encoding a trans-acting element that controls expression of the polypeptide.
Aoyama et al. teaches a method of using the GAL4-UAS expression system in plants for tissue-specific expression of recombinant genes in plants.  Specifically, 
It would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to modify the method of Creelman et al. to use a second polynucleotide encoding an element that controls expression of the polypeptide such as the GAL4 trans-acting element as taught by Aoyama et al. One having ordinary skill in the art would have been motivated to do this because Creelman et al. teaches that tissue-specific promoters are a viable alternative to the 35S promoter that was used in the specific embodiments taught by Creelman et al. and Aoyama et al. teaches that the GAL4-UAS expression system can be used with tissue-specific promoters and that the system has many advantages for studying the effects of gene expression under tight external control in experiments.  One of ordinary skill in the art would be motivated to use a system with better control of expression to determine if superior nitrogen stress tolerance traits can be produced by expression the polypeptide of Creelman et al. SEQ ID NO:4 in particular tissues and at specific times in plant development - both aspects of control that can be afforded by the Aoyama et al. method.
Conclusion
No claims are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.